Montgomery, Judge.
The charter of the Selma, Rome and Dalton Railroad was originally granted by the State of Alabama, and adopted by *346the Legislature of Georgia: Acts of Alabama for 1851-2, pages 349, 350-1.
After providing for the issuing of a writ of ad quod damnum by the clerk to the sheriff, to summon seven jurors to assess damages to any one through whose land the road runs, the charter goes on to provide for an appeal by the dissatisfied party to the Circuit (or Superior) Court, where the cause is to be tried de novo. The other provisions of the charter pertinent to the issue before us, are quoted in the syllabus, and control the case, compelling us to affirm the judgment.
Judgment affirmed.